BOLIN, Judge.
This appeal involves the factual question as to whether or not Willamette Industries, Inc., overpaid William Melton for standing timber which Willamette purchased from Melton. For written reasons the lower court resolved this question in favor of defendant. Plaintiff appeals and we affirm.
*1010Defendant sold timber to plaintiff from two tracts of land, and separate but similar timber deeds were executed for each tract. The deeds provided that defendant was to be paid on the basis of $135 for each thousand feet of timber cut by plaintiff. However, the parties executed a counter letter, contemporaneously with each timber deed, guaranteeing that defendant would receive a minimum payment for each tract regardless of the amount of timber actually cut by plaintiff.
There is no dispute as to the total amount of timber cut from both tracts. Plaintiff contends the overpayment resulted because it erroneously designated certain timber as having been cut from tract No. 1 when it actually was cut from tract No. 2. If plaintiff’s contention is correct then defendant was overpaid by approximately $8,000.
The trial judge received and evaluated both the testimony of the witnesses and the accounting procedure used by plaintiff. He concluded plaintiff had failed to prove it erroneously allocated certain timber that resulted in overpayment to defendant.
Since we agree with the trial judge’s written opinion we adopt it, and the judgment is affirmed at appellant’s cost.